Title: From George Washington to John Jones, 10 October 1755
From: Washington, George
To: Jones, John

 

[Winchester, 10 October 1755]

Instructions to Mr Commissary Jones.
You are to proceed to Conogogee immediately; where I expect you will meet with the Waggons you yesterday engaged, by the Return of Mr Defever, Conductor of the Train.
There should be at Conogogee Thirty Boxes of Musket Ball; these you are to bring with you. If there is any Powder in Store, you are also to bring it, and a Cask of Flints. You are to Load the Remainder of the Waggons which you have, or may engage on your way thither, with Flour; which is to be brought to this place, for the use of the Troops which Rendezvous here.
I must particularly, on this occasion, recommend Diligence and Dispatch to you. Given under my hand, at Winchester: October 10th 1755.

G:W.

